Andrias, J.
(dissenting). We respectfully dissent and would affirm, on timeliness grounds, the dismissal of the negligence-based causes of action against PricewaterhouseCoopers premised on audits it conducted from 1995 through 1999. Inasmuch as these were discrete audits conducted on a year-to-year basis, the continuous representation doctrine does not apply to alter the accrual date of these causes of action (see Levin v PricewaterhouseCoopers, 302 AD2d 287 [2003]).
*186The majority alludes to “a critical factual distinction” between Levin and the present case, viz., that there, unlike here, three years had passed between the date of the defendant’s final audit report and the date the action was commenced, and therefore, using the latest accrual date, the malpractice cause of action in Levin was untimely even if the continuous representation doctrine were applied and it was unnecessary to decide whether the nature of the work performed by the accounting firm constituted discrete yearly audits. Thus, it maintains that Levin did not address the issue squarely presented here, viz., whether the work performed by the auditor constituted discrete yearly audits or one continuous representation.
Such contention is belied by the record in Levin. Contrary to the majority’s opinion, the question of whether the nature of the work performed by the accounting firm constituted discrete yearly audits or one continuous representation was the central issue presented in Levin, both at nisi prius and on appeal. Clearly, all of plaintiffs claims in Levin were dismissed not only because the last audit report was delivered more than three years prior to commencement, but also because the doctrine of continuous representation did not apply so as to toll the accrual date. Here, on the other hand, defendant moved to dismiss the first cause of action for professional malpractice for claims from 1995 through 1999. It does not challenge the timeliness of plaintiffs claims for malpractice after 1999.
As here, the plaintiff in Levin alleged that audit reports and other representations issued by the defendant accounting firm were false and that defendant auditor failed to adhere to generally accepted auditing standards. In response to the auditor’s motion to dismiss the professional malpractice and other claims as barred by the three-year statute of limitations (CPLR 214 [6]), the plaintiff argued that the statute of limitations had been tolled because of the auditor’s continuous representation of its clients. In rejecting such argument, the motion court specifically held:
“Since the audits form the only basis for the Superintendent’s malpractice claim, there was no continuous representation. Each audit was a discrete service, ending with Coopers’ delivery of an annual audit letter to the Companies. Moreover, the Companies signed separate engagement letters for each fiscal year, pursuant to which Coopers agreed to audit the Companies for that year. Inasmuch as there was *187no continuous representation, the statute of limitations was not tolled.
“The Superintendent claims that Coopers continuously represented the companies ‘on an ongoing’ basis by ‘focus[ing] on the claims, reinsurance accounting, underwriting and internal controls which were identified as key audit areas of particular concern at the companies’ (emphasis supplied). But here the Superintendent concedes that Coopers focused on these matters during its audits, which themselves were discrete services. Thus the malpractice claim must be dismissed as untimely.”
The issue was then fully briefed by the Superintendent of Insurance in his appeal to this Court in which he argued, inter alia, that Coopers used the same improper accounting methods in its treatment of the companies’ loss reserves, reinsurance balances, and internal controls, without reference to the boundaries of any particular audit period; that its accounting work was interconnected and continuous from year to year with respect to those matters; and that “[e]ach audit was not a discrete service, but rather, the audit work from period to period was inextricably interrelated and interdependent.”
This Court firmly rejected those arguments, albeit succinctly, stating: “The continuous representation doctrine does not apply here to alter the accrual date of these causes of action” (302 AD2d at 288). Plaintiff here, as in Levin, in an effort to avoid a finding of untimeliness, asserts, in effect, that the specific matter in dispute is defendant’s entire accounting relationship with Lipper and not simply its preparation of the audit reports. Just as in Levin, we reject such argument.
Moreover, in relying upon Ackerman v Price Waterhouse (252 AD2d 179 [1998]), where this Court found ample evidence supporting the application of the continuous representation doctrine, the majority points to the defendant auditor’s repeated use there of an improper accounting method and the repeated failure to disclose the associated risk. It overlooks the additional reason given by this Court for finding continuous representation, viz., the accounting firm’s representations that it was “handling” the ongoing IRS audit of the firm’s clients regarding its more than questionable use of an accounting practice specifically rejected by the IRS (id. at 205). Here, there is simply no basis for applying Ackerman to the facts of this case.
Plaintiffs claim that he was improperly denied leave to amend his pleadings is not properly before this Court, given his limited *188notice of appeal (see Duke Media Sales v Jakel Corp., 215 AD2d 237 [1995]), but were we to review the claim we would find it without merit (see Davis & Davis v Morson, 286 AD2d 584, 585 [2001]). We also see no basis to disturb the denial of renewal and have considered plaintiffs remaining contentions and find them unavailing.
Mazzarelli, J.P., and Catterson, J., concur with Saxe, J.; Andris and Sullivan, JJ., dissent in a separate opinion by Andrias, J.
Order, Supreme Court, New York County, entered March 28, 2005, reversed, on the law, without costs, defendant’s motion to dismiss plaintiff’s negligence and malpractice claims denied, and such claims reinstated. Appeal from order, same court, entered August 9, 2005, dismissed, without costs, as academic in view of the foregoing disposition.